Morris, J.
(dissenting) — I am, for two reasons, unable to concur in this affirmance. Under the admission of the appellant the only questions to be passed upon by the jury, and therefore the only issues upon which evidence was admissible, were the nature and extent of respondent’s injuries and the amount to be awarded her as damages. The admission of other evidence was improper, and if it was of such a character as would produce a prejudicial effect upon the jury, such admission should be held error. The two photographs showing the result of the collision, the twisted and broken cars of these two trains in the head-on collision, upon the trestle, could have been offered but for one purpose, and that, to show the gross negligence of the company in permitting such a collision at such a place. Such evidence could have had but one effect upon the jury, convincing them of the gross negligence of an operating system that would permit such a collision. Respondent was not riding in any of the cars shown in these photographs. She had no knowledge of the situation shown. No injurious effect could have come to her because of the scenes therein depicted. It was not claimed such situation in any way contributed to her injuries, or had any mental or physical effect upon her. The only purpose of their admission in the case was to influence the jury against the appellant upon a question not an issue before them. I cannot escape the conclusion it was prejudicial error.
The description of the ride in the street car, the detailing minutely of the bloody appearance of one of the passengers, the gaping wound in his head, his cries over the killing of his friend, the effect upon respondent, and the embodiment of these facts in the hypothetical questions propounded the *104medical witnesses, also constituted error. Appellant was in no way responsible for what took place on the street car. It placed neither the injured man nor the respondent upon the car. She was a passenger thereon of her own volition, and any injury to her while such a passenger would not be attributed to the appellant. It was not a part of the res gestae any more than if this injured man, driven frantic by his own injuries and the loss of his friend, had in his frenzy committed a physical injury upon respondent. Who can say to what extent the medical men based their opinion of respondent’s condition upon the result of the shock she received while on the street car, or how much it may have contributed to the finding of the jury as to the extent of those injuries. Ordinarily I should not like to disturb a verdict solely because of the. admission of improper testimony unless the error was so flagrant as to deprive a litigant of a fair and impartial trial upon the issues before the court. Believing this to be such a case, I dissent. The judgment should be reversed and a new trial ordered.
Chadwick, J., concurs with Morris, J.